DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/101,238 filed 11/23/2020.

Allowable Subject Matter
Claims 2, 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bextermoeller et al. (US 2017/0194960 A1).
           Regarding claim 1, Bextermoeller discloses (in Figs. 1, 2, 3) a device for a vehicle for detecting an activation action in a detection region [5] (See paragraphs 0001 and 0002) in order to activate a function of the vehicle depending on the detection, comprising: a multi-layer printed circuit board [2], at least one electrically conductive sensor element [18] for capacitive sensing in the detection region [5], wherein the sensor element [18] is arranged on the printed circuit board [2], at least two shielding elements [14, 17, 19] for shielding for the sensing (See paragraph 0033: “In this other schematic, for example, electrode 14 is provided with a shielding voltage, for example, while electrode 18 acts as a sensor electrode. The electrode regions 17 and 19 are coupled to the same potential as electrode 14, such that the sensor electrode 18 is also encompassed by a shielding voltage potential here, applied to the electrodes 14, 17 and 19.”), wherein the shielding elements [14, 17, 19] are arranged at different layers of the printed circuit board [2] (See paragraph 0031: different planes in the multi-layer printed circuit board), wherein one of the shielding elements [17, 19] surrounds the sensor element [18] at a first layer (bottommost layer: See Fig. 3) in order to provide the shielding in different directions.

          Regarding claim 3, Bextermoeller, as applied to claim 1, further discloses (in Figs. 1, 2, 3) wherein the shielding element [14, 17, 19] surrounds the sensor element [18] at least predominantly at the first layer (bottommost layer: See Fig. 3).

          Regarding claim 14, Bextermoeller, as applied to claim 1, further discloses (in Fig. 1 and paragraph 0025) a door handle [1] for a vehicle which comprises a device according to claim 1 as the vehicle part (See paragraph 0025).

          Regarding claim 15, Bextermoeller discloses (in Figs. 1, 2, 3) a method for detecting an activation action in a detection region [5] at a vehicle (See paragraphs 0001 and 0002) in order to activate a function of the vehicle depending the detection, wherein the following steps are carried out: performing a capacitive sensing in the detection region [5] by an electrically conductive sensor element [18] at a multi-layer printed circuit board [2], generating a shielding for the sensing by at least two shielding elements [14, 17, 19] (See paragraph 0033: “In this other schematic, for example, electrode 14 is provided with a shielding voltage, for example, while electrode 18 acts as a sensor electrode. The electrode regions 17 and 19 are coupled to the same potential as electrode 14, such that the sensor electrode 18 is also encompassed by a shielding voltage potential here, applied to the electrodes 14, 17 and 19.”) on the printed circuit board [2], wherein the shielding elements [14, 17, 19] are arranged at different layers of the printed circuit board [2] (See paragraph 0031: different planes in the multi-layer printed circuit board), wherein one of the shielding elements [17, 19] surrounds the sensor element [18] at a first layer (bottommost layer: See Fig. 3) so that the shielding is provided in different directions.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being Bextermoeller et al. (US 2017/0194960 A1) in view of Van Gastel et al. (US 2010/0271049 A1).
           Regarding claim 13, Bextermoeller, as applied to claim 1, does not disclose wherein a communication means is arranged at the layers of the printed circuit board.
            Van Gastel teaches (in Fig. 1) wherein a communication means [6] (See paragraph 0026) is arranged at the layers [13, 14, 15] of the printed circuit board [1].
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bextermoeller to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Adams et al. (US 2018/0283843 A1), Beck et al. (US 2019/0071898 A1) and Washeleski et al. (US 2013/0311039 A1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHERMAN NG/Primary Examiner, Art Unit 2847